Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Response to Arguments
The applicant's arguments filed April 25, 2022 have been fully considered and 
are respectfully found persuasive part, unpersuasive in part, and moot in part. 
The applicant argues the following:
[1] Drawing objection should be withdrawn because the claim language has been amended.

[2] 132a objection should be withdrawn because the claim language has been amended.

[3] 112a objection should be withdrawn because the claim language has been amended.

[4] 112b objection should be withdrawn because the claim language has been amended.

[5] Specification objection should be withdrawn because the language has been amended.

[6] Claim objection should be withdrawn because the claim language is not improper.

[7] Metzger fails to disclose Claim 1.

Regarding [1], the examiner respectfully agrees because the claim language has been amended.
Regarding [2], the examiner respectfully agrees because the claim language has been amended.
Regarding [3], the examiner respectfully agrees because the claim language has been amended.
Regarding [4], the examiner respectfully agrees because the claim language has been amended.
Regarding [5], the examiner respectfully agrees because the claim language has been amended.
Regarding [6], the examiner respectfully agrees because applicant’s argument, while unpersuasive in full, is accepted.
Regarding [7], applicant’s arguments have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-20) in the reply filed 
on June 7, 2021 is acknowledged.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
The abstract of the disclosure is objected to because it exceeds the word limit.  
Correction is required.  
See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-14, and 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Tsubokawa et al. (U.S. Publication No. 2016/0190423; hereinafter “Tsubokawa”).
Regarding claim 1, Tsubokawa discloses a method of producing a surface acoustic wave device, comprising: providing a piezoelectric substrate (Figs. 2-4, 2) comprising a transducer (Figs. 2-4, 3a) on a main front face (Figs. 2-4, main front face of 2) of the piezoelectric substrate (Figs. 2-4, 2); depositing (Figs. 2-4) a dielectric encapsulation layer (Figs. 2-4, 4) on the main front face (Figs. 2-4, main front face of 2) of the piezoelectric substrate (Figs. 2-4, 2) and on the transducer (Figs. 2-4, 3a); providing a support substrate (Figs. 2-4, 8) separate (Figs. 2-4) from the piezoelectric substrate (Figs. 2-4, 2); and assembling (Figs. 2-4) the dielectric encapsulation layer (Figs. 2-4, 4) with a main front face (Figs. 2-4, main front face of 8) of the support substrate (Figs. 2-4, 8), the support substrate (Figs. 2-4, 8) having a coefficient of thermal expansion (Figs. 2-4, 8 – CTE of alumina) less than (Figs. 2-4; [0031; [0041]) that (Figs. 2-4, 2 – CTE of LiNbO3) of the piezoelectric substrate (Figs. 2-4, 2).  
Regarding claim 2, Tsubokawa discloses the method of claim 1, wherein the transducer (Figs. 2-4, 3a) comprises metallic interdigital electrodes (Figs. 2-4, 3; [0032]).  
Regarding claim 4, Tsubokawa discloses the method of claim 1, wherein the piezoelectric substrate (Figs. 2-4, 2) is a massive substrate (Figs. 2-4)  comprising at least one material selected from a group consisting of LiNbO3 (Figs. 2-4; [0031]), LiTaO3 (Figs. 2-4; [0031]), BaTiO3, quartz, lead zirconate titanate (PZT) (Figs. 2-4; [0031]), ZnO, and AlN.  
Regarding claim 5, Tsubokawa discloses the method of claim 1, wherein the dielectric encapsulation layer (Figs. 2-4, 4) comprises at least one material selected from a group consisting of: SiO2 ([0033]), SiN ([0033]), SiON ([0033]), SiOC, SiC ([0033]), DLC, alumina ([0033]), hafnium silicate, zirconium silicate, hafnium dioxide, and zirconium dioxide.  
Regarding claim 6, Tsubokawa discloses the method of claim 1, further comprising a planarization step (Figs. 2-4; Figs. 2C-2D) after depositing (Figs. 2-4) the dielectric encapsulation layer (Figs. 2-4, 4).  
Regarding claim 7, Tsubokawa discloses the method of claim 1, wherein the support substrate (Figs. 2-4, 8) has a resistivity of more than 100 ohms-cm ([0041]).  
Regarding claim 8, Tsubokawa discloses the method of claim 1, wherein the support substrate (Figs. 2-4, 8) comprises a material selected from a group consisting of: silicon, sapphire, glass, ceramics, and plastics ([0041] – “synthetic resin”).  
Regarding claim 9, Tsubokawa discloses the method of claim 1, wherein the support substrate (Figs. 2-4, 8) comprises a complementary dielectric layer (Figs. 2-4, 14; [0043]) on the main front face (Figs. 2-4, main front face of 8) of the support substrate (Figs. 2-4, 8).  
Regarding claim 10, Tsubokawa discloses the method of claim 1, wherein the support substrate (Figs. 2-4, 8) is thermally expanded ([0042] – thermally expanded with “laser beam”).  
Regarding claim 11, Tsubokawa discloses the method of claim 10, wherein the support substrate (Figs. 2-4, 8) comprises an anti-reflective layer (Figs. 2-4, 8 – alumina; [0041]).  
Regarding claim 12, Tsubokawa discloses the method of claim 1, wherein the assembling (Figs. 2-4) of the dielectric encapsulation layer (Figs. 2-4, 4) with the main front face (Figs. 2-4, main front face of 8) of the support substrate (Figs. 2-4, 8) comprises direct bonding by molecular adhesion (Figs. 2-4; [0033]).  
Regarding claim 13, Tsubokawa discloses the method of claim 1, further comprising thinning (Figs. 2-4; [0048]) the piezoelectric substrate (Figs. 2-4, 2) from a main rear face (Figs. 2-4, main rear face of 2) of the piezoelectric substrate (Figs. 2-4, 2) after the assembling (Figs. 2-4) of the dielectric encapsulation layer (Figs. 2-4, 4) with the main front face (Figs. 2-4, main front face of 8) of the support substrate (Figs. 2-4, 8).  
Regarding claim 14, Tsubokawa discloses the method of claim 13, wherein the thinning (Figs. 2-4; [0048]; [0052]) of the piezoelectric substrate (Figs. 2-4, 2) comprises grinding, mechanical-chemical polishing or chemical attack (Figs. 2-4; [0048]; [0052]).  
Regarding claim 19, Tsubokawa discloses the method of claim 1, further comprising thinning the support substrate (Figs. 2-4, 8) to form a support layer (Figs. 2-4, 8 with holes 8a/b), and forming vias (Figs. 2-4, 8a/b) at a main rear face (Figs. 2-4, main rear face of 8) of the support layer (Figs. 2-4, 8 with holes 8a/b), the vias (Figs. 2-4, 8a/b) extending (Figs. 2-4) to the transducer (Figs. 2-4, 3a) and in electrical contact (Figs. 2-4, in electrical contact via 3b/c and 6-7; [0037]; [0042]) with the transducer (Figs. 2-4, 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tsubokawa in view of Baumgartner (U.S. Publication No. 2004/0095045; hereinafter “Baumgartner”).
Regarding claim 3, Tsubokawa teaches the method of claim 1. Tsubokawa does not teach the piezoelectric substrate comprises vias in electrical contact with the transducer, the vias extending across a thickness of the piezoelectric substrate from the main front face of the piezoelectric substrate to a given depth.  
Baumgartner, however, does teach the piezoelectric substrate (Figs. 1-2, 2) comprises vias (Figs. 1-2; Fig. 1, 21) in electrical contact (Figs. 1-2) with the transducer (Figs. 1-2; Fig. 1, 4), the vias (Figs. 1-2; Fig. 1, 21) extending across (Figs. 1-2) a thickness (Figs. 1-2) of the piezoelectric substrate (Figs. 1-2, 2) from the main front face (Figs. 1-2, main front face of 2) of the piezoelectric substrate (Figs. 1-2, 2) to a given depth (Figs. 1-2).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tsubokawa to include the features of Baumgartner because it would provide parallel element isolation cuts thereby increasing the number of distinct transducer elements.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tsubokawa in view of Funahashi (U.S. Publication No. 2018/0076786; hereinafter “Funahashi”).
Regarding claim 15, Tsubokawa teaches the method of claim 14 in combination, wherein the thinning (Figs. 2-4; [0048]; [0052]) of the piezoelectric substrate (Figs. 2-4, 2) results (Figs. 2-4) in a residual piezoelectric substrate layer (Figs. 2-4, 2 after planar shaping and preparation for formation of electrodes via photolithography; [0048]; [0052]). Tsubokawa does not teach a piezoelectric substrate layer having a thickness in a range extending from 2 microns to 200 microns.  
Funahashi, however, does teach a piezoelectric substrate layer (Fig. 4, 10) having a thickness in a range extending from 2 microns to 200 microns (100-150 microns – [0062]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tsubokawa to include the features of Funahashi because it would decrease the size of the device thereby improving the packaging structure for increased portability and applicability.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable 
over Tsubokawa in view of Funahashi and further in view of Baumgartner.
Regarding claim 16, Tsubokawa teaches the method of claim 15. Tsubokawa does not teach the piezoelectric substrate comprises vias in electrical contact with the transducer, the vias extending across a thickness of the piezoelectric substrate from the main front face of the piezoelectric substrate to a given depth, and the thickness of the residual piezoelectric substrate layer of the piezoelectric substrate is less than or equal to the given depth of the vias.  
Baumgartner, however, does teach the piezoelectric substrate (Figs. 1-2, 2) comprises vias (Figs. 1-2; Fig. 1, 21) in electrical contact (Figs. 1-2) with the transducer (Figs. 1-2, 4), the vias (Figs. 1-2; Fig. 1, 21) extending across (Figs. 1-2) a thickness (Figs. 1-2) of the piezoelectric substrate (Figs. 1-2, 2) from the main front face (Figs. 1-2, main front face of 2) of the piezoelectric substrate (Figs. 1-2, 2) to a given depth (Figs. 1-2), and the thickness (Figs. 1-2) of the residual piezoelectric substrate layer (Figs. 1-2, 2 after preparation for electrodes) of the piezoelectric substrate (Figs. 1-2, 2) is less than (Figs. 1-2) or equal (Figs. 1-2) to the given depth (Figs. 1-2) of the vias (Figs. 1-2; Fig. 1, 21).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tsubokawa to include the features of Funahashi and Baumgartner because it would it would decrease the size of the device thereby improving the packaging structure for increased portability and applicability and it would provide parallel element isolation cuts thereby increasing the number of distinct transducer elements.
Regarding claim 17, Tsubokawa as modified teaches the method of claim 16, further comprising depositing (Figs. 2-4) an anti-reflective layer (Figs. 2-4, 8 – alumina; [0041]) on the residual piezoelectric substrate layer (Figs. 2-4, 2 after planar shaping and preparation for formation of electrodes via photolithography; [0048]; [0052]) of the piezoelectric substrate (Figs. 2-4, 2).  
Regarding claim 18, Tsubokawa as modified teaches the method of claim 17, further comprising a support substrate (Figs. 2-4, 8) thickening step (Figs. 2-4, addition of 14) resulting in a support layer (Figs. 2-4, 8 and 14 in combination). Tsubokawa does not teach a support layer having a thickness in a range extending from 10 microns to 250 microns.  
Funahashi, however, does teach a support layer (Fig. 4, 50) having a thickness in a range extending from 10 microns to 250 microns (10-15 microns – [0065]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tsubokawa to include the features of Baumgartner and Funahashi because it would provide parallel element isolation cuts thereby increasing the number of distinct transducer elements and it would decrease the size of the device thereby improving the packaging structure for increased portability and applicability.
Regarding claim 20, Tsubokawa as modified teaches the method of claim 16. Tsubokawa does not teach forming contacts at the vias.  
Baumgartner, however, does teach forming contacts (Figs. 1-2, material used to fill 21; [0021]) at the vias (Figs. 1-2; Fig. 1, 21).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tsubokawa to include the features of Funahashi and Baumgartner because it would it would decrease the size of the device thereby improving the packaging structure for increased portability and applicability and it would provide a filling with a low shear modulus thereby increasing flexibility.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837